Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00068-CV

                                      Ismael ALDABA,
                                          Appellant

                                               v.

                                Claudia Patricia OYERVIDES,
                                           Appellee

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3143CCL
                       Honorable Sergio J. Gonzalez, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

    In accordance with this court’s opinion of this date, the agreed motion to dismiss appeal is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

       SIGNED June 11, 2014.


                                                _________________________________
                                                Catherine Stone, Chief Justice